Citation Nr: 0836747	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from October 2001 to December 
2003.  The DD Form 214 as indicates 8 months and 13 days of 
prior active service.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from September 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for lumbosacral strain and radiculopathy of the 
right lower extremity and assigned an initial disability 
rating of 10 percent for each disability.  

In August 2007, the Board remanded this issue for additional 
evidentiary development.  A review of the record shows that 
the remand instructions have been complied with.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case has since been 
returned to the Board and is now ready for appellate review.

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in July 2007.  
A transcript of the hearing is associated with the veteran's 
claim folder.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain has not been manifested 
by forward flexion of 60 degrees or less; combined range of 
motion of 120 degrees or less; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, at any time during the rating period.

2.  The veteran's radiculopathy of the right lower extremity 
has been manifested by no more than mild incomplete paralysis 
of the sciatic nerve throughout the rating period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5235 - 
5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right lumbosacral radiculopathy have not been met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 4.159, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  Complete notice was sent in 
September 2007, and the claims were subsequently 
readjudicated in a March 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims were awarded with an 
effective date of December 10, 2003, the day after his 
separation from service and the earliest effective date 
allowed by law, and 10 percent ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

Throughout the rating period on appeal, the veteran's low 
back disability has been evaluated at 10 percent disabling 
under Diagnostic Code 5237, for lumbosacral strain.  
Radiculopathy of the right lower extremity is rated at 10 
percent disabling under Diagnostic Code 8520, addressing the 
sciatic nerve.  He asserts that his symptoms entitle him to a 
higher rating.  Specifically, he reports debilitating pain 
and stiffness, with periodic flare-ups which further limit 
his range of motion.  He states that he is unable to mow his 
lawn, run or play sports, and at work he must stand up and 
move around to control the pain.  At his July 2007 hearing, 
the veteran reported that he wears a back brace daily.  

The pertinent evidence of record includes treatment records 
from a private hospital dated in January 2004, when the 
veteran reported a history of low back pain since 2002.  In 
February 2005, the veteran was found to have chronic back 
pain with right sided radiculopathy at L5-S1 and was referred 
for physical therapy.  During a back evaluation in March 
2005, he had flexion to 80 degrees, extension to 33 degrees, 
right and left side bending to 40 and 39 degrees 
respectively, and right and left straight leg raises to 34 
and 40 degrees respectively.  In March and April 2005, the 
veteran underwent several sessions of physical therapy, 
reflecting essentially the same range of motion.  The veteran 
again underwent physical therapy to improve his back symptoms 
from December 2005 through March 2006.  He reported that he 
was able to stand for 5 minutes, walk for 20 to 30 minutes, 
and sit for 30 minutes before pain began.  He had loss of 
range of motion in all planes of the spine and moderate to 
severe pain.  The claims file also contains private treatment 
records dated in December 2005, when the veteran reported low 
back and shoulder pain and was found to have paraspinal 
spasms.  

The veteran received treatment for his back at a VA medical 
facility between August 2004 and November 2006.  In an August 
2004 examination, he reported that he had recurrent and 
persistent back pain which occasionally radiated to his legs.  
He sometimes had stinging pains down into his feet which were 
worse on the right.  On examination, he was found to walk 
somewhat stiffly.  He had flexion to 70 degrees, extension to 
10 degrees, right and left rotation to 22 and 24 degrees 
respectively, and right and left lateral flexion to 31 and 32 
degrees, respectively.  He had some spasm in the paraspinous 
muscles, and straight leg raises were equivocal on the right 
at 45 degrees and negative on the left.  No bony 
abnormalities were seen on x-ray.  

The veteran underwent an electromyograph (EMG) in November 
2004, in which the findings were compatible with a right 
lumbosacral radiculopathy at L5-S1.  In a February 2005 
clinical record, the veteran reported that he had had back 
pain for several years which was exacerbated by standing for 
long periods.  An MRI in that month showed normal morphology 
and signal throughout the vertebral bodies and discs of the 
lumbar region.  There was no spinal stenosis, disc 
herniation, significant disc bulge, or neural foraminal 
narrowing.  The veteran was given a TENS trial and issued a 
back brace.  

At a VA appointment in July 2005, the veteran reported pain 
that began in his back and radiated to his right hip.  He 
stated that the pain worsened the next day despite his taking 
medication.  In August 2005, the veteran reported that the 
pain had been ongoing for one week and radiated down his 
legs, greater on the right, with a sharp pain in the right 
knee.  He reported continued back pain at routine 
appointments in May, August, and November 2006.  

Pursuant to the Board's remand instructions, the veteran 
underwent a VA examination of his spine in October 2007.  He 
reported that he experienced intermittent spasms in his back, 
despite daily use of muscle relaxants for the previous two 
years.  He described the pain in his back as severe, lasting 
minutes at a time, and occurring weekly to monthly.  He 
reported severe flare-ups lasting one to two days and 
occurring every 3 to 4 months.  

Upon examination, the veteran had active and passive forward 
flexion in the thoracolumbar spine from zero to 78 degrees, 
with pain at 40 degrees; extension to 28 degrees with pain at 
28 degrees, left and right lateral flexion to 26 degrees with 
no pain, and left and right rotation to 26 degrees without 
pain.  There was no additional loss of range of motion with 
repetition.  The veteran's gait was normal and there was no 
scoliosis, lordosis, or kyphosis.  The thoracic and lumbar 
regions were radiographically normal.  The veteran reported 
that he had not lost any time from work during the previous 
12 months.  The examiner diagnosed intermittent lumbar spasm 
which had no more than mild effects on the veteran's usual 
daily activities, except chores, which were moderately 
affected.  The examiner also noted that the veteran had 
numbness and tingling in his feet and diagnosed bilateral 
lower extremity radiculopathy without paralysis or neuritis.  
She reported that this condition had no significant effects 
on the veteran's daily activities.  In a February 2008 
addendum, the examiner clarified that the imaging studies had 
confirmed right radiculopathy, but there was no such evidence 
of left lower extremity radiculopathy.  

Increased Rating for Lumbosacral Strain

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Disabilities of the spine are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or for a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  

After carefully considering the relevant evidence, the Board 
finds that the veteran's lumbosacral strain does not meet the 
criteria for a disability rating in excess of the currently 
assigned 10 percent.  In each examination in which range of 
motion was measured, the veteran has exhibited forward 
flexion to greater than 60 degrees and a combined range of 
motion to greater than 120 degrees.  Although spasm was noted 
upon examination, it is not so severe as to result in an 
abnormal gait or abnormal spinal contour.  Therefore, a 
rating in excess of 10 percent is not warranted.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this case, although the veteran 
has subjective complaints of occasional flare-ups with 
further loss of motion, the Board observes that his account 
of these episodes has been inconsistent.  In his July 2007 
Board hearing, the veteran reported that he experiences 
"intensive" flare-ups four to seven times per month, while 
at the October 2007 VA examination, he reported flare-ups 
once every three to four months.  In any event, there is no 
clinical evidence indicating a finding of additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, beyond that which was objectively shown in 
the examinations.  Therefore, the Board holds that an 
increased evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).
Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to 
lumbosacral strain or radiculopathy.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record.

In conclusion, the veteran's back disability does not 
approach the level required for a disability evaluation in 
excess of the currently assigned 10 percent for any period of 
time since the claim was filed.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Accordingly, the claim must be denied.

Increased Rating for Right Lumbosacral Radiculopathy

The veteran's right radiculopathy is currently evaluated at 
10 percent disabling under DC 8520, paralysis of the sciatic 
nerve.  Under the criteria of DC 8520, an 80 percent 
disability rating is for application where there is complete 
paralysis of the muscles below the knee.  Where there is 
incomplete paralysis, a 60 percent rating is warranted where 
symptoms are severe with marked atrophy, 40 percent where 
moderately severe, 20 percent where moderate, and 10 percent 
where mild.  38 C.F.R. § 4.124a, DC 8520.  

After carefully considering the relevant evidence, the Board 
finds that the veteran's right radiculopathy does not meet 
the criteria for a disability rating in excess of the 
currently assigned 10 percent.  The veteran reports pain that 
radiates from his low back into his right leg, with tingling 
and numbness into his foot.  

At the August 2004 VA examination, straight leg testing was 
equicoval on the right side and negative on the left.  
Reflexes were 2+ on the left and 1+ on the right.  No other 
neurologic impairment was noted.

At the October 2007 VA examination, the veteran was found to 
have nerve dysfunction and neuralgia in the right leg; 
however, there was no paralysis, neuritis, muscle atrophy, or 
abnormal balance.  All sensory function was normal and there 
was no significant effect on the veteran's daily activities 
as a result of the radiculopathy.  

The Board finds that the symptoms detailed above constitute 
no more than mild impairment consistent with a 10 percent 
rating.  As the criteria for a higher rating have not been 
met, the claim must be denied.  




ORDER

An initial disability rating in excess of 10 percent for 
lumbosacral strain is denied.

An initial disability rating in excess of 10 percent for 
lumbosacral radiculopathy is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


